UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: June 1, 2012 to August 31, 2012 Item 1.Schedule of Investments. Attached hereto. BSCC Guggenheim BulletShares 2012 Corporate Bond ETF Portfolio of Investments August 31, 2012 (unaudited) Principal Optional Call Amount Description Rating (S&P)* Coupon Maturity Provisions** Value Corporate Bonds - 72.4% Aerospace & Defense - 0.9% Boeing Co. A 1.88% 11/20/2012 N/A Banks - 31.6% American Express Bank FSB, Series BKN1 A- 5.55% 10/17/2012 N/A American Express Centurion Bank, Series BKNT A- 5.55% 10/17/2012 N/A Bank of America Corp. A- 5.38% 09/11/2012 N/A Bank of America Corp. A- 4.88% 09/15/2012 N/A Bank of New York Mellon Corp., Series MTN A+ 4.95% 11/01/2012 N/A Barclays Bank PLC (United Kingdom) A+ 5.45% 09/12/2012 N/A BNP Paribas / BNP Paribas US Medium-Term Note Program, LLC, Series 2 (France) AA- 2.13% 12/21/2012 N/A Citigroup, Inc. A- 5.30% 10/17/2012 N/A Deutsche Bank AG (Germany) A+ 5.38% 10/12/2012 N/A Goldman Sachs Group, Inc. A 5.70% 09/01/2012 N/A Goldman Sachs Group, Inc. A- 5.45% 11/01/2012 N/A HSBC Holdings PLC (United Kingdom) A- 5.25% 12/12/2012 N/A JPMorgan Chase & Co. A 5.38% 10/01/2012 N/A Morgan Stanley, Series MTN(a) A- 5.25% 11/02/2012 N/A SunTrust Banks, Inc. BBB 5.25% 11/05/2012 N/A Wells Fargo & Co. A+ 5.13% 09/01/2012 N/A Wells Fargo & Co. A+ 5.25% 10/23/2012 N/A Beverages - 3.2% Anheuser-Busch InBev Worldwide, Inc. A 3.00% 10/15/2012 N/A Bottling Group LLC A 4.63% 11/15/2012 N/A Chemicals - 1.5% Dow Chemical Co. BBB 6.00% 10/01/2012 N/A Computers - 3.4% IBM International Group Capital, LLC AA- 5.05% 10/22/2012 N/A International Business Machines Corp. AA- 4.75% 11/29/2012 N/A Diversified Financial Services - 10.5% BlackRock, Inc. A+ 2.25% 12/10/2012 N/A Caterpillar Financial Services Corp., Series MTN A 4.85% 12/07/2012 N/A General Electric Capital Corp., Series GMTN AA+ 5.25% 10/19/2012 N/A HSBC Finance Corp. A 6.38% 11/27/2012 N/A John Deere Capital Corp., Series MTN A 5.25% 10/01/2012 N/A John Deere Capital Corp., Series MTN A 4.95% 12/17/2012 N/A Electric - 4.3% Alabama Power Co., Series 07-D A 4.85% 12/15/2012 N/A Dominion Resources, Inc. A- 5.70% 09/17/2012 N/A Duke Energy Ohio, Inc. BBB+ 5.70% 09/15/2012 N/A Georgia Power Co., Series K A 5.13% 11/15/2012 N/A MidAmerican Energy Holdings Co. BBB+ 5.88% 10/01/2012 N/A Public Service Co. of Colorado, Series 10 A 7.88% 10/01/2012 N/A Virginia Electric and Power Co. A- 5.10% 11/30/2012 N/A Food - 2.4% General Mills, Inc. BBB+ 5.65% 09/10/2012 N/A Kellogg Co. BBB+ 5.13% 12/03/2012 N/A Insurance - 2.2% Berkshire Hathaway Finance Corp. AA+ 5.13% 09/15/2012 N/A Principal Life Income Funding Trusts, Series MTN A+ 5.30% 12/14/2012 N/A Prudential Financial, Inc., Series MTN A 3.63% 09/17/2012 N/A Media - 2.2% COX Communications, Inc. BBB 7.13% 10/01/2012 N/A Walt Disney Co. A 4.70% 12/01/2012 N/A Mining - 0.3% Rio Tinto Alcan, Inc. (Canada) A- 4.88% 09/15/2012 N/A Miscellaneous Manufacturing - 1.6% 3M Co., Series MTN AA- 4.65% 12/15/2012 N/A Tyco Electronics Group SA (Luxembourg) BBB 6.00% 10/01/2012 N/A Oil & Gas - 1.6% ConocoPhillips A 4.75% 10/15/2012 N/A Petrohawk Energy Corp. BBB+ 7.88% 06/01/2015 10/09/12 @ 104 Pharmaceuticals - 3.0% Abbott Laboratories AA 5.15% 11/30/2012 N/A AstraZeneca PLC (United Kingdom) AA- 5.40% 09/15/2012 N/A Pipelines - 1.7% Kinder Morgan Energy Partners, LP BBB 5.85% 09/15/2012 N/A Plains All American Pipeline LP/PAA Finance Corp. NR 4.25% 09/01/2012 N/A Retail - 0.6% Lowe's Cos., Inc. A- 5.60% 09/15/2012 N/A Savings & Loans - 0.7% Golden West Financial Corp. A+ 4.75% 10/01/2012 N/A Telecommunications - 0.7% Qwest Communications International, Inc. BB 8.00% 10/01/2015 10/09/12 @ 104 Total Corporate Bonds - 72.4% (Cost $73,341,507) US TreasurySecurities - 29.4% US Treasury Bill (b) NR 0.00% 11/23/2012 N/A (Cost $29,794,901) Number of Shares Description Value Investments of Collateral for Securities Loaned - 0.1% BNY Mellon Securities Lending Overnight Fund, 0.1928% (c) (d) (Cost $160,650) Total Investments - 101.9% (Cost $103,297,058) Liabilities in excess of Other Assets - (1.9%) Net Assets- 100.0% AG - Stock Corporation LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at August 31, 2012. (b) Zero coupon bond. (c) At August 31, 2012, the total market value of the Fund's securities on loan was $156,758 and the total market value of the collateral held by the Fund was $160,650. (d) Interest rate shown reflects yield as of August 31, 2012. See previously submitted notes to financial statements for the period ended May 31, 2012. Country Allocation*** United States 83.3% United Kingdom 9.8% Germany 4.1% Luxembourg 1.3% France 1.2% Canada 0.3% *** Subject to change daily.Based on total corporate bonds. At August 31, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and asked prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value.Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value.Money market Fund are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (the “Board of Trustees”). Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.”Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii)the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies,(v)quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs.The Fund did not have any Level 3 securities at August 31, 2012. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of August 31, 2012. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets Corporate Bonds $
